           Case 1:20-cv-10753-LTS Document 1 Filed 04/17/20 Page 1 of 42



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

____________________________________________
                                                 )
ANTHONY BAEZ, JONATHAN BERMUDEZ,                 )
JERMAINE GONSALVES, and DEDRICK                  )
LINDSEY on behalf of themselves and all others   )
similarly situated;                              )
                                                 )            CIVIL ACTION NO.________
                     Plaintiffs-Petitioners,     )
                                                 )            CLASS ACTION PETITION
   v.                                            )            SEEKING WRIT OF HABEAS
                                                 )            CORPUS UNDER 28 U.S.C. §
JOSEPH D. MCDONALD, JR., SHERIFF OF              )            2241 AND COMPLAINT FOR
PLYMOUTH COUNTY, in his official capacity,       )            DECLARATORY AND
ANTONE MONIZ, SUPERINTENDENT OF                  )            INJUNCTIVE RELIEF
THE PLYMOUTH COUNTY CORRECTIONAL                 )
FACILITY, in his official capacity, and JOHN and )
JANE DOES, in their individual and official      )
capacities,                                      )
                     Defendants-Respondents.     )
____________________________________________)
         Plaintiffs-Petitioners Anthony Baez, Jonathan Bermudez, Jermaine Gonsalves, and

Dedrick Lindsey (collectively, “Petitioners”), on behalf of themselves and a class of similarly

situated federally-detained individuals currently in the custody of the Defendants-Respondents

(collectively, “Respondents”) at the Plymouth County Correctional Facility (“PCCF”) in

Plymouth, Massachusetts, by and through their undersigned counsel, hereby allege as follows:

                                   PRELIMINARY STATEMENT

         1. This case presents a request for immediate relief on behalf of a putative class of

Petitioners—individuals currently being detained at PCCF in connection with criminal charges

filed against them in the United States District Court for the District of Massachusetts and

individuals. Because of the ongoing and unsafe conditions in which Petitioners are being held,

Petitioners are at imminent risk of contracting COVID-19, the lethal virus that is sweeping the

globe.
          Case 1:20-cv-10753-LTS Document 1 Filed 04/17/20 Page 2 of 42



        2. Over the course of the past month, Petitioners and the other class members have

watched in panic as the COVID-19 epidemic has spread across the world, throughout the United

States and in the Commonwealth of Massachusetts, wondering what, if anything, the

Respondents would do to keep them safe. Now that the COVID-19 virus has begun entering

correctional facilities in Massachusetts, the answer is clear: far too little.

        3. Like the rest of society, Petitioners and the other class members have read and viewed

news reports in which the President of the United States and the Governor of the Commonwealth

of Massachusetts have devoted hours to imploring –and in some instances requiring – all

Americans to engage in “social distancing,” to avoid congregating in groups, to wash their hands

and to use hand sanitizer frequently, to disinfect frequently touched surfaces, and to seek prompt

medical attention if COVID-19 symptoms develop.

        4. But unlike the rest of society – people who are able to, and often must, heed the

directives and guidance promoted by the government relating to COVID-19 – Petitioners and the

other class members cannot do so. Although they are fully aware of the serious risks posed by

COVID-19 and the precautions that must be taken to protect themselves from the virus,

Petitioners and the other class members are being systematically denied the opportunity to take

the basic steps that are being urged by federal and local officials to protect their safety. That is

because, despite knowledge of those directives—including specific and detailed guidance

provided by the United States Centers for Disease Control and Prevention (“CDC”) to

correctional and detention facilities like the one operated by the Respondents—Respondents

have failed to implement many of the basic procedures recommended by the CDC and other

government officials, including steps as straightforward as requiring 6-foot social distancing

among individuals within their facility, distributing sufficient hygienic products, engaging in
                                                   2
          Case 1:20-cv-10753-LTS Document 1 Filed 04/17/20 Page 3 of 42



frequent and regular cleaning, and requiring the use of personal protective equipment (PPE).

Most critically, Respondents have failed to take sufficient steps to reduce the populations of

federal detainees at PCCF in order to ensure that the CDC guidance, including the 6-foot social

distancing requirements, can be followed in order to adequately protect Petitioners’ and other

class members’ health and safety.

       5. Respondents’ conduct, including but not limited to their failure to follow published

CDC guidance and their ongoing deliberate indifference to the significant and serious health

risks posed by the COVID-19 outbreak to the Plaintiffs has violated the Petitioners’ and other

class members’ rights under the Fifth Amendment’s Due Process Clause and the Eighth

Amendment’s protection against cruel and unusual punishment.

       6. Respondents’ ongoing failures to take reasonable precautions to prevent the spread of

COVID-19 and to limit the severity of a potential COVID-19 outbreak at their facility gravely

jeopardizes the safety of Petitioners and all of the other class members confined there.

       7. Respondents are violating the due process rights of federal detainees when they

“recklessly fail[] to act with reasonable care to mitigate the risk of a condition that Defendants

“knew or should have known posed and excessive risk to health safety. Darnell v. Pineiro, 849

F.3d 17, 35 (2d Cir. 2017).

       8. Respondents are violating the Eighth Amendment rights of class members through

their conduct and by acting with “deliberate indifference” to an “unreasonable risk of serious

damages” to members of the class. See Helling v. McKinney, 509 U.S. 25, 33-35 (1993).

       9. Because of Respondents’ ongoing and systematic violation of Petitioners’ and other

class members’ constitutional rights, Petitioners seek class-wide relief requiring Respondents to

take immediate action to reduce the population at PCCF and to implement other basic policies
                                                 3
          Case 1:20-cv-10753-LTS Document 1 Filed 04/17/20 Page 4 of 42



and procedures that would mitigate the significant and serious risk posed by COVID-19 to

Petitioners’ and other class members’ health and safety.

                                               PARTIES

       10. Petitioner Anthony Baez is an individual currently facing criminal charges in the

United States District Court for the District of Massachusetts. At all times relevant to this

Complaint, Mr. Baez has been detained at PCCF, where he is at risk of death or serious injury if

exposed to COVID-19. He is being held in pretrial custody and is presumed innocent.

       11. Petitioner Jonathan Bermudez is an individual currently facing criminal charges in the

United States District Court for the District of Massachusetts. At all times relevant to this

Complaint, Mr. Bermudez has been detained at the Plymouth County Correctional Facility

(“PCCF”) in Plymouth, Massachusetts, where he is at risk of death or serious injury if exposed to

COVID-19. Mr. Bermudez is being held in pretrial custody and is presumed innocent.

       12. Petitioner Jermaine Gonsalves is an individual currently facing criminal charges in

the United States District Court for the District of Massachusetts. At all times relevant to this

Complaint, Mr. Gonsalves has been detained at PCCF, where he is at risk of death or serious

injury if exposed to COVID-19. He is being held in pretrial custody and is presumed innocent.

       13. Petitioner Dedrick Lindsey is an individual currently facing criminal charges in the

United States District Court for the District of Massachusetts. At all times relevant to this

Complaint, Mr. Lindsey has been detained at PCCF, where he is at risk of death or serious injury

if exposed to COVID-19. He is being held in pretrial custody and is presumed innocent.

       14. Respondent Joseph D. McDonald, Jr. (“McDonald”) is the Sheriff for Plymouth

County, Massachusetts. He has failed to adopt and failed to enforce health and safety standards

at PCCF in response to the COVID-19 crisis, and those failures leave Petitioners and all those
                                                  4
          Case 1:20-cv-10753-LTS Document 1 Filed 04/17/20 Page 5 of 42



similarly situated exposed to infection, severe illness, and death due to COVID-19. McDonald is

the immediate physical custodian for the detention of Petitioners at PCCF. He is sued in his

official capacity.

        15. Respondent Antone Moniz (“Moniz”) is the Superintendent of PCCF. He has failed

to adopt and failed to enforce health and safety standards at PCCF in response to the COVID-19

crisis, and those failures leave Petitioners and all those similarly situated exposed to infection,

severe illness, and death due to COVID-19. McDonald is also the immediate physical custodian

for the detention of Petitioners at PCCF. He is sued in his official capacity.

        16. Respondents John and Jane Does (the “Doe Defendants”) are parties responsible for

the custody and care of Petitioners and other similarly situated individuals who have failed to

enforce health and safety standards at PCCF in response to the COVID-19 crisis, which has left

Petitioners and all those similarly situated exposed to infection, severe illness, and death due to

COVID-19. The Doe Defendants are sued in their individual and, as appropriate, official

capacities. The total number and identities of the Doe Defendants is currently unknown to the

Petitioners, who therefore sue these individuals using fictitious names. Petitioners will seek leave

to amend the Complaint to state the true names of the Doe Defendants when they ascertain their

identities. Petitioners will serve each Doe Defendant with process at that time.

                                   JURISDICTION AND VENUE

        17. Petitioners bring this action pursuant to 28 U.S.C. § 2241 for relief from

Respondents’ conduct in violation of the Fifth and Eighth Amendments to the U.S. Constitution.

        18. The Court has subject matter jurisdiction over this Petition pursuant to Article I, § 9,

cl. 2 of the U.S. Constitution (Suspension Clause); the Fifth and the Eighth Amendments to the

U.S. Constitution; 28 U.S.C. § 1331 (federal question); 28 U.S.C. § 1651 (All Writs Act); and 28
                                                  5
           Case 1:20-cv-10753-LTS Document 1 Filed 04/17/20 Page 6 of 42



U.S.C. § 2241 (habeas corpus). In addition, this Court has jurisdiction to grant declaratory and

injunctive relief pursuant to the Declaratory Judgment Act, 28 U.S.C. § 2201.

        19. Venue is proper in the District of Massachusetts pursuant to 28 U.S.C. § 1391(b)(2)

because a substantial part of the events and omissions giving rise to these claims occurred and

continue to occur in this District.

                                         STATEMENT OF FACTS

                                            The COVID-19 Crisis

                                            Overview of COVID-19

        20. As of 11:45 a.m. EDT on April 16, 2020, the new strain of coronavirus, COVID-19,

has infected over 2,090,110 people worldwide, leading to more than 139,000 deaths.1

        21. On March 11, 2020 the World Health Organization officially classified COVID-19 as

a pandemic.2 Current projections by the Centers for Disease Control and Prevention (“CDC”)

indicate that over 200 million people in the United States could be infected with COVID-19 over

the course of the epidemic without effective public health intervention, with as many as 1.5

million deaths in the most severe projections.3

        22. The mortality rate for COVID-19 worldwide is 3.4%.3

        23. People of any age who suffer from certain underlying medical conditions, including

lung disease, heart disease, chronic liver or kidney disease (including hepatitis and dialysis


1
 Center for Systems Science and Engineering at Johns Hopkins University, Coronavirus COVID-19 Global Cases
Dashboard at
https://gisanddata.maps.arcgis.com/apps/opsdashboard/index.html#/bda7594740fd40299423467b48e9ecf6.
2
 WHO Characterizes COVID-19 as a Pandemic, World Health Organization (March 11, 2020) at
https://bit.ly/2W8dwpS.
3
 https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-at-the-media-briefing-on-covid-
19---3-march-2020

                                                       6
            Case 1:20-cv-10753-LTS Document 1 Filed 04/17/20 Page 7 of 42



patients), diabetes, epilepsy, hypertension, compromised immune systems (such as from cancer,

HIV, or autoimmune disease), blood disorders (including sickle cell disease), inherited metabolic

disorders, stroke, developmental delay, and asthma, are at elevated risk from COVD-19.4

         24. The WHO-China Joint Mission Report provides that the COVID-19 mortality rate for

those with cardiovascular disease is 13.2%, 9.2% for diabetes, 8.4% for hypertension, 8.0% for

chronic respiratory disease, and 7.6% for cancer.5

         25. The need for care, including intensive care, and the likelihood of death, is much

higher from COVID-19 infection than from influenza. According to recent estimates, the fatality

rate of people infected with COVID-19 is about ten times higher than a severe seasonal

influenza, even in advanced countries with highly effective health care systems.6

         26. As of April 16, 2020, there are 32,181 positive reported cases in Massachusetts.7 To

date, there have been 1,245 COVID-19 related deaths in Massachusetts. Id.

           CDC and WHO recommendations regarding prevention and/or slowing the spread

         27. There is no vaccine available to prevent COVID-19, and there is no cure for COVID-

19.8


4
 Coronavirus disease (COVID-19) advice for the public: Myth busters, World Health Organization,
https://www.who.int/emergencies/diseases/novel-coronavirus-2019/advice-for-public/myth-busters (“Older people,
and people with pre-existing medical conditions (such as asthma, diabetes, heart disease) appear to be more
vulnerable to becoming severely ill with the virus.”).
5
  Report of the WHO-China Joint Mission on Coronavirus Disease 2019 (COVID-19), World Health Organization
(Feb. 28, 2020), at 12, https://www.who.int/docs/default-source/coronaviruse/who-china-joint-mission-on-covid-19-
final-report.pdf (finding fatality rates for patients with COVID-19 and co-morbid conditions to be: “13.2% for those
with cardiovascular disease, 9.2% for diabetes, 8.4% for hypertension, 8.0% for chronic respiratory disease, and
7.6% for cancer”).
6
 Betsy McKay, Coronavirus vs. Flu Which Virus is Deadlier, WALL ST. J. (Mar. 10, 2020, 12:49 PM)
https://www.wsj.com/articles/coronavirus-vs-flu-which-virus-is-deadlier-11583856879.
7
 See COVID-19 Cases, Quarantine and Monitoring (April 16, 2020) https://www.mass.gov/info-details/covid-19-
cases-quarantine-and-monitoring.

                                                          7
             Case 1:20-cv-10753-LTS Document 1 Filed 04/17/20 Page 8 of 42



           28. The Centers for Disease Control and Prevention (“CDC”) has advised that the virus

passes between people who are in close contact with one another (approximately six feet),

through respiratory droplets produced when an infected person coughs, sneezes or talks, and by

contact with surfaces.9

           29. New data published in the New England Journal of Medicine found that the highly

contagious “virus can remain viable and infectious in aerosols for hours and on surfaces up to

days.” COVID-19 is thought to survive for three hours in the air in droplet form that can be

inhaled or transferred to surfaces, up to twenty-four hours on cardboard, up to two days on

plastic, and up to three days on steel.10

           30. The current available evidence indicates that the virus may remain on surfaces for up

to three days. See Neeljte van Doremalen, et. al., Aerosol and Surface Stability of SARS-CoV2 as

Compared with SARS-COV-1, New England Journal of Medicine (Mar. 17, 2020) (“SARS-CoV-

2 was more stable on plastic and stainless steel than on copper and cardboard, and viable virus

was detected up to 72 hours after application to these surfaces (Figure 1A)…”).11

           31. To combat transmission, the CDC has issued guidance discouraging gatherings of

more than 10 people in one place.12


8
 See Q&A on coronaviruses (COVID-19), World Health Organization (April 4, 2020) https://www.who.int/news-
room/q-a-detail/q-a-coronaviruses
9
 See “How It Spreads,” Center for Disease Control and Prevention, located at
https://www.cdc.gov/coronavirus/2019-ncov/prepare/transmission.html.
10
 Neeltje van Doremalen, et. al, Aerosol and Surface Stability of SARS-CoV-2 as Compared with SARS-CoV-1,
New England J. Med., (March 17, 2020), nejm.org/doi/10.1056/NEJMc2004973.
11
     Available at https://www.nejm.org/doi/10.1056/NEJMc2004973.
12
  Implementation of Mitigation Strategies for Communities with Local COVID-19 Transmission, Center for
Disease Control and Prevention, 3 (Mar. 12, 2020) available at
https://www.cdc.gov/coronavirus/2019-ncov/downloads/community-mitigation-strategy.pdf.
                                                        8
              Case 1:20-cv-10753-LTS Document 1 Filed 04/17/20 Page 9 of 42



           32. The CDC also urges social distancing—every person should remain at a distance of at

least six feet from every other person.13

           33. Proper hygiene, including frequent cleaning of all surfaces and frequent, thorough

hand washing is also recommended.14

                              The Government’s Response to the COVID-19 Crisis

           34. On March 13, 2020, President Donald Trump declared a national emergency to

address the pandemic.15

           35. Massachusetts Governor Charlie Baker declared a state of emergency in the

Commonwealth of Massachusetts on March 10, 2020.16

           36. To date, the pandemic has caused the Governor to issue more than 21 emergency

orders.17

           37. Those orders range from closing all elementary and secondary schools to prohibiting

on-site consumption of food and beverages to restricting visitor access to nursing homes to

prohibiting public gatherings of more than 10 people. Id.

           38. On March 23, 2020, Governor Baker ordered all non-essential businesses to close. Id.




13
  See supra note 7; see also Lisa Maragakis, “Coronavirus, Social Distancing, and Self-Quarantine,” John Hopkins
Univ. (last accessed March 21, 2020) https://www.hopkinsmedicine.org/health/conditions-and-
diseases/coronavirus/coronavirus-social-distancing-and-self-quarantine.
14
     https://www.cdc.gov/handwashing/when-how-handwashing.html
15
  Remarks by President Trump, Vice President Pence, and Members of the Coronavirus Task Force in Press
Conference (March 13, 2020). https://www.whitehouse.gov/briefings-statements/remarks-president-trump-vice-
president-pence-members-coronavirus-task-force-press-conference-3/.
16
     https://www.mass.gov/executive-orders/no-591-declaration-of-a-state-of-emergency-to-respond-to-covid-19
17
     https://www.mass.gov/info-details/covid-19-state-of-emergency.

                                                          9
          Case 1:20-cv-10753-LTS Document 1 Filed 04/17/20 Page 10 of 42



        39. Forty-two states have issued “stay at home” or “shelter in place” emergency orders

prohibiting non-essential travel and assembly.18 Three other states have “stay at home” and

“shelter in place” orders in parts of the state. Id.

        40. As of April 7, 2020, 95% of the American population is under instructions to stay at

home. Id.

        41. This Court has also issued a series of General Orders relative to coronavirus,

including an Order continuing all jury trials that were scheduled to begin on or before May 29,

2020 (D. Mass. General Order 20-13) and an Order continuing all criminal hearings and

deadlines for 60 days, unless there is a case-specific personal liberty or public safety interest at

stake. (D. Mass. General Order 20-4).19 Other measures recently taken by this Court in response

to the COVID-19 crisis include postponing grand juries, civil mediation sessions and

naturalization ceremonies, and restricting courthouse visitors.

        42. Virtually all of this Court’s recent Orders and precautionary measures are designed to

keep people out of crowded places and to require “social distancing” to lessen the spread of the

virus because it is highly contagious.

                      Locations particularly vulnerable to the spread of COVID-19

        43. The recommended measures for mitigating the spread of COVID-19 are not readily

available for incarcerated inmates or those who must interact with them.

        44. Congregate settings such as jails and prisons allow for rapid spread of infectious

diseases that are transmitted person to person, especially those passed by droplets through

coughing and sneezing. In prison, individuals are confined in close proximity to one another and
18
   See Which States and Cities Have Told Residents to Stay at Home (April 10, 2020)
https://www.nytimes.com/interactive/2020/us/coronavirus-stay-at-home-order.html?auth=login-email&login=email
19
    http://www.mad.uscourts.gov/caseinfo/court-orders.htm

                                                     10
          Case 1:20-cv-10753-LTS Document 1 Filed 04/17/20 Page 11 of 42



to the staff. When people must share sleeping areas, dining halls, bathrooms, showers and other

common areas, the opportunities for transmission are greater.

        45. Because people — staff, residents, contractors, community members, and others —

constantly cycle in and out of correctional facilities, there is an ever-present risk that new carriers

will bring the virus into the facility.

        46. In addition, there are reduced opportunities in jails and prisons to apply necessary

hygiene measures, as those facilities are often under resourced and ill-equipped.

        47. Compounding these problems, many people who are incarcerated also have chronic

underlying health conditions, like asthma, diabetes, hypertension, or HIV, that place them at

elevated risk for contracting serious COVID-19. Incarcerated people have poorer health than the

general population, and even at the best of times, medical care is limited in federal pretrial

detention centers.20

        48. With respect to COVID-19, a prison is no different than a cruise ship21 or a nursing

home22 – places where the virus has run rampant.

        49. A prison is an environment in which the COVID-19 virus can easily gain a foothold

and, when it does, it can spread rapidly jeopardizing the life and safety of prisoners.

                 “[B]ehind bars, some of the most basic disease prevention
                 measures are against the rules or simply impossible. Separating
                 sick people from well people to prevent the disease from spreading
                 can be nearly impossible in prison, since prisoners are already
20
  Laura M. Maruschak et al. (2015). Medical Problems of State and Federal Prisoners and Jail Inmates, 2011-12.
NCJ 248491. Washington, D.C.: U.S. Department of Justice, Bureau of Justice Statistics, at
https://www.bjs.gov/content/pub/pdf/mpsfpji1112.pdf.
21
  Center for Disease Control & Prevention, COVID-19 and Cruise Ship Travel (last accessed March 21, 2020)
https://wwwnc.cdc.gov/travel/notices/warning/coronavirus-cruise-ship.
22
  Los Angeles Times, Seattle-Area Nursing Home Deaths Jump to 13 with COVID-19 and 11 of Unknown Causes,
https://www.latimes.com/world-nation/story/2020-03-07/nursing-home-coronavirus-deaths.

                                                       11
              Case 1:20-cv-10753-LTS Document 1 Filed 04/17/20 Page 12 of 42



                     grouped according to security and other logistical considerations.
                     Even so-called social distancing can prove impossible. People in
                     prisons and jails live every minute of the day in close proximity to
                     each other.”23

           50. According to public health experts, incarcerated individuals “are at special risk of

infection, given their living situations,” and “may also be less able to participate in proactive

measures to keep themselves safe;” “infection control is challenging in these settings.”24

           51. Medical professionals behind bars are sounding the alarm as well. Dr. Ross

McDonald, the chief medical officer for Correctional Health Services at Rikers Island, has

explained that “a storm is coming.”25

           52. In commenting on the limitations of an incarceration facility to protect individuals

from the threat of COVID-19, Dr. McDonald stated, “we cannot change the fundamental nature

of jail. We cannot socially distance dozens of elderly men living in a dorm, sharing a bathroom.

Think of a cruise ship recklessly boarding more passengers each day. . . Please let as many out as

you possibly can.” Id.26

           53. The “storm” that Dr. McDonald foresaw in American correctional institutions is

already here. As of April 8, 2020, the Cook County Jail in Chicago, Illinois was the “largest




23
     The Justice Collaborative, Explainer: Prisons and Jails are Particularly Vulnerable to COVID-19 Outbreaks,
(emphasis removed) https://thejusticecollaborative.com/ wp-
content/uploads/2020/03/TJCVulnerabilityofPrisonsandJailstoCOVID19 Explainer.pdf.
24
  “Achieving A Fair And Effective COVID-19 Response: An Open Letter to Vice-President Mike Pence, and Other
Federal, State, and Local Leaders from Public Health and Legal Experts in the United States,” (March 2, 2020), at
https://bit.ly/2W9V6oS.
25
     See Craig McCarthy, Top Rikers Doctor: Coronavirus ‘Storm is Coming,’ N.Y. Post (Mar. 19, 2020)
26
 See also Jennifer Grannerman, A Rikers Island Doctor Speaks Out to Save Her Elderly Patients from the
Cornoavirus, The New Yorker (Mar. 20, 2020).

                                                             12
             Case 1:20-cv-10753-LTS Document 1 Filed 04/17/20 Page 13 of 42



source” of COVID-19 infections in the United States. In that facility, 218 inmates and 115 staff

members have already tested positive for COVID-19.27

           54. In New York, statistics gathered by the Legal Aid Society demonstrate that “New

York City jails have become the epicenter of COVID-19.”28 Those statistics show that the

COVID-19 infection rate in New York City jails is more than seven times greater than in New

York City in general and more than fifty times greater than the infection rate across the United

States as a whole. Id.




27
     “A Jail in Chicago is Now the Largest-Known Source of U.S. Infections,” New York Times (April 8, 2020).
28
     https://www.legalaidnyc.org/covid-19-infection-tracking-in-nyc-jails/

                                                           13
             Case 1:20-cv-10753-LTS Document 1 Filed 04/17/20 Page 14 of 42



           55. In China, officials have confirmed that the coronavirus spread at a rapid pace in

Chinese prisons.29

           56. Courts across Iran have granted 54,000 inmates furlough as part of the measures to

contain coronavirus across the country.30

           57. In the United States, steps are already being taken in some jurisdictions to facilitate

the release of elderly and sick prisoners and to reduce jail populations by discouraging the

admission of individuals arrested on non-violent misdemeanor charges. See, e.g., Zusha Elinson

and Deanna Paul, Jails Release Prisoners, Fearing Coronavirus Outbreak, Wall Street Journal

(Mar. 22, 2020). This is happening in Massachusetts as well.31

           58. Realizing that a crisis is looming, voices in Congress have called upon the

Department of Justice to “do all they can to release as many people as possible who are currently

behind bars and at risk of getting sick.” See March 19, 2020 Letter from U.S. Reps. Jerrold

Nadler & Karen Bass to Attorney General William P Barr (“With large numbers of people living

in close proximity to one another, many of them elderly or living with chronic diseases, DOJ

must act now to save lives. Accordingly, we urge you to put in place measures to ensure that

both the flow of prisoners into federal facilities is slowed significantly and that prisoners who

can and should be released are released forthwith. We cannot wait any longer to take action.”);32


29
  Rhea Mahbubani, Chinese Jails Have Become Hotbeds of Coronavirus As More Than 500 Cases Have Erupted,
Prompting the Ouster of Several Officials, Business Insider (Feb. 21, 2020) at
https://www.businessinsider.com/500-coronavirus-cases-reported-in-jails-in-china-2020-2.
30
  Coronavirus: Iran Temporarily frees 54,000 prisoners to combat spread, BBC News, (Mar. 3, 2020)
https://www.bbc.com/news/world-middle-east-51723398.
31
  See Citing Risk of Coronavirus Spread, DA Rollins Seeks Release of Many Suspects From Custody,” WCVB
Channel 5 (Mar. 20, 2020) available at https://www.wcvb.com/article/citing-risk-of-coronavirus-spread-da-rollins-
seeks-release-of-many-suspects-from-custody/31781799#
32
     Available at https://judiciary.house.gov/uploadedfiles/2020-03-19_letter_to_ag_barr_re_covid19.pdf.
                                                          14
             Case 1:20-cv-10753-LTS Document 1 Filed 04/17/20 Page 15 of 42



see also March 19, 2020 Letter from Senator Kamala Harris to Bureau of Prisons Director

Michael Carvajal (noting that “[e]merging research has demonstrated how dangerous

coronavirus is for the elderly and those with underlying conditions and compromised immune

systems” and urging BOP to “tak[e] reasonable steps to reduce the incarcerated population and

guard against potential exposure to coronavirus”).33

           59. Federal courts are also beginning to recognize the risk and follow suit. See, e.g,,

United States v. Matthaei, ECF No. 30, Case No. 1:19-cr-243-BLW (D. Idaho Mar. 16, 2020)

(extending self-surrender date by 90 days in light of COVID-19); United States v. Barkman,

2020 U.S. Dist. LEXIS 45628 (D. Nev. Mar. 17, 2020) (suspending intermittent confinement

order because “we must take every necessary action to protect vulnerable populations and the

community at large”); In re Manrigue, 2020 WL 1307109 (N.D. Cal. Mar. 19, 2020) (“The risk

that this vulnerable person will contract COVID-19 while in jail is a special circumstance that

warrants bail.”); United States v. Stephens, 2020 WL 1295155 (S.D.N.Y. Mar. 19, 2020)

(granting release based on the “unprecedented and extraordinarily dangerous nature of the

COVID-19 pandemic” which places inmates, in particular, at “heightened risk”); See also United

States v. Jose Perez, Amended Order, No. 19-cr-00297-PAE (S.D.N.Y. Mar. 19, 2020) (ECF No.

62) (ordering defendant’s temporary release from custody “based on the unique confluence of



33
     Available at https://www.harris.senate.gov/imo/media/doc/Harris%20Letter%20to%20Carvajal%20(3.19).pdf

See also March 9, 2020 letter from fifteen United States Senators to BOP Director Carvajal, available at
https://www.warren.senate.gov/imo/media/doc/2020-03-
09%20Senator%20Warren%20Letter%20to%20BOP%20re%20Coronavirus.pdf.

See also Mark Hallum, Three New York Congress members tell feds to spring non-violent offenders from jail,
AMNY (Mar. 22, 2020) available at
https://www.amny.com/coronavirus/three-new-york-congress-members-tell-feds-to-spring-non-violent-offenders-
from-jail/.

                                                         15
         Case 1:20-cv-10753-LTS Document 1 Filed 04/17/20 Page 16 of 42



serious health issues and other risk factors facing this defendant, including but not limited to the

defendant’s serious progressive lung disease and other significant health issues, which place him

at a substantially heightened risk of dangerous complications should be contract COVID-19 as

compared to most other individuals.”); Xochihua-James v. Barr, No. 18-71460 (9th Cir. Mar. 23,

2020) (unpublished) (sua sponte releasing detainee from immigration detention “in light of the

rapidly escalating public health crisis”).

       60. On March 26, 2020, Attorney General William Barr sent a memorandum to the

Director of the Federal Bureau of Prisons directing the BOP to take steps to transfer inmates to

home confinement where appropriate in order to decrease the risk to their health. See Exhibit A

– Memorandum of Attorney General William Barr, dated March 26, 2020.

       61. Approximately one week later, on April 3, 2020, Attorney General Barr sent a second

memorandum to the Director of the BOP noting that “we are experiencing significant levels of

infection at several of our facilities.” The memorandum directed the BOP to “move with

dispatch . . . to move vulnerable inmates out of these institutions.” See Exhibit B –

Memorandum of Attorney General William Barr, dated April 3, 2020. In that letter, Attorney

General Barr issued a finding that “emergency conditions are affecting the functioning of the

Bureau of Prisons.” Id. He accordingly directed that BOP “immediately maximize appropriate

transfers to home confinement of all appropriate inmates” at the affected facilities and at other

similarly situated facilities. Id. The Attorney General explained that “[g]iven the speed with

which the this disease has spread through the general public, it is clear that time is of the

essence.” Id.

       62. The Attorney General’s April 3, 2020, memorandum directed the immediate release

of convicted defendants in response to the COVID-19 crisis. The arguments advanced by the
                                                 16
          Case 1:20-cv-10753-LTS Document 1 Filed 04/17/20 Page 17 of 42



Attorney General in that memorandum apply with even greater force to the Petitioners, many of

whom are pretrial detainees and who are entitled to the presumption of innocence.

        63. On April 1, 2020, the Massachusetts Supreme Judicial Court issued a ruling

recognizing the serious threat posed by COVID-19 to incarcerated individuals in the

Commonwealth. See Christie v. Commonwealth, Case No. SJC-12927 (Mass., April 1, 2020),

slip op. at 2 (holding that “the health risks to a person in custody caused by the pandemic

constitute changed circumstances” that require de novo review of a lower court’s earlier denial of

a motion to stay the execution of a sentence). In that case, the SJC cited to the “unique

challenges for control of COVID-19 transmission among incarcerated/detained persons, staff and

visitors,” d. at 5 (quoting Interim Guidance on Management of Coronavirus Disease 2019

(COVID-19) in Correctional and Detention Facilities (March 23, 2020), and noted that

incarcerated individuals “cannot realistically maintain adequate social distancing.” Id. at 5-6.

        64. On April 3, 2020, the Massachusetts Supreme Judicial Court (“SJC”) issued a broad

Order addressing individuals who are detained in Massachusetts jails, houses of correction

pending trial on state charges, as well as individuals who have been convicted of state offenses

and are serving a sentence of incarceration in the Commonwealth.34

        65. In its April 3, 2020, ruling, the SJC acknowledged that “correctional institutions face

unique difficulties in keeping their populations safe during this pandemic.” Id. at 9. Among

many other concerns, the SJC noted that “[maintaining adequate physical distance, i.e.,

maintaining six feet of distance between oneself and others, may be nearly impossible in prisons

and jails.” Id. “Proper sanitation” is another problem, and SJC noted that “during recent routine
34
  See Committee for Public Counsel Services v. Chief Justice of the Trial Court, Massachusetts Supreme Judicial
Court, Docket No. SJC-12926, Order dated April 3, 2020:
https://assets.documentcloud.org/documents/6824900/12926.pdf.

                                                       17
             Case 1:20-cv-10753-LTS Document 1 Filed 04/17/20 Page 18 of 42



inspections of Massachusetts correctional institutions (prior to the declaration of emergency),

DPH inspectors discovered a concerning number of repeat environmental health violations.” Id.

at 10.

           66. As of April 15, 2020, at least four incarcerated people in Massachusetts have died

from COVID-19 related complications.35

           67. At least 281 incarcerated people and staff in the Massachusetts prison and jail system

have tested positive for coronavirus.36 There has been a steady increase in confirmed positive

cases in Massachusetts correctional facilities over time. Id.




           68. As of April 14, 2020, Massachusetts has the third highest number of reported

COVID-19 cases in the United States, after New York and New Jersey.37



35
  Coronavirus cases increase at Bridgewater prison (April 16, 2020)
https://www.enterprisenews.com/news/20200413/coronavirus-cases-increase-at-bridgewater-prison
36
     See https://data.aclum.org/sjc-12926-tracker/
37
  See Tracking Covid-19 cases in the US (April 14, 2020)
https://www.cnn.com/interactive/2020/health/coronavirus-us-maps-and-cases/
                                                     18
          Case 1:20-cv-10753-LTS Document 1 Filed 04/17/20 Page 19 of 42



        69. As of April 13, 2020, the Federal Bureau of Prisons (“BOP”) has reported that at least

388 individuals in BOP custody have tested positive for COVID-19 and 201 BOP staff members

have tested positive for COVID-19.

        70. As of April 13, 2020, the BOP has reported that thirteen federal inmates have died

from COVID-19.

                    Medical Experts Have Recommend the Immediate Reduction
                               of Population in Detention Facilities

        71. Medical experts throughout the United States and in the Commonwealth of

Massachusetts have recommended that, in order to address the serious threat posed by COVID-

19 to incarcerated persons, immediate steps must be taken to reduce inmate populations and to

allow social distancing inside correctional institutions.

        72. On April 2, 2020, Dr. Matthew J. Akiyama from the Albert Einstein College of

Medicine and Montefiore Medical Center, Dr. Anne C. Spaulding from the Rollins School of

Public Health at Emory University, and Dr. Josiah D. Rich from Brown University and Miriam

Hospital published an article in the New England Journal of Medicine explaining that, in order to

mitigate the serious impact of the COVID-19 crisis, “we need to prepare now, by

‘decarcerating,’ or releasing, as many people as possible.”38 They stressed the need to “consider

the impact of correctional facilities in the global context” and noted that the “boundaries between

communities and correctional institutions are porous, as are the borders between countries in the

age of mass human travel.” Id. They noted that “[d]espite security at nearly every nation’s

border, Covid-19 has appeared in practically all countries . . . [and noted that society] can’t



38
  See Akiyama, M., Spaulding, A., Rich, J., Flattening the Curve for Incarcerated Populations — Covid-19 in Jails
and Prisons, N Engl J Med (April 2, 2020) https://www.nejm.org/doi/full/10.1056/NEJMp2005687.

                                                       19
         Case 1:20-cv-10753-LTS Document 1 Filed 04/17/20 Page 20 of 42



expect to find sturdier barriers between correctional institutions and their surrounding

communities in any affected country.” Id.

        73. Dr. Josiah Rich, a Professor of Medicine at Brown University and the co-founder of

the Center for Prisoner Health and Human Rights at The Miriam Hospital, has explained that, in

light of the significant and heightened threat posed by COVID-19 to individuals in incarcerated

settings, “it is imperative to scale up efforts to “decarcerate,” or release, as many detainees as

possible.” He opines that “public safety will be at even greater peril if we fail to mitigate risks

associated with confining too many people in correctional facilities during a pandemic.” See

Exhibit C – Affidavit of Josiah Rich, M.D., M.P.H.

        74. Dr. Regina Celeste Larocque, an associate physician of infectious disease at

Massachusetts General Hospital and an Instructor at Harvard Medical School has explained that

correctional facilities like PCCF “face a very high risk of a COVID-19 outbreak.” She explains

that “such an outbreak would have disastrous consequences for the facility’s residents and staff,

and the broader community,” and it therefore “is urgent that [Respondents] institute a

comprehensive social distancing regimen at [PCCF] that must include elimination of shared cells

if it is to be successful.” See Exhibit D – Affidavit of Regina Celeste LaRocque, M.D., M.P.H.

        75. Dr. Jonathan Giftos, a current professor in the Department of Medicine at Albert

Einstein College of Medicine and a former Clinical Director of Substance Use Treatment for

NYC Health and Hospitals, Division of Correctional Health Services at Rikers Island has

recommended that “given the proximity and high numbers of inmates correctional staff and

healthcare workers at pretrial detention facilities . . . it is an urgent priority to reduce the number

of people in detention facilities, including PCCF, during this national public health emergency.”

See Exhibit E – Affidavit of Jonathan Giftos, M.D.
                                                  20
          Case 1:20-cv-10753-LTS Document 1 Filed 04/17/20 Page 21 of 42



                    The CDC Interim Guidance on Management of COVID-19 in
                              Correctional and Detention Facilities

        76. On March 23, 2020, the United States Centers for Disease Control and Prevention

(“CDC”) issued Interim Guidance on Management of Coronavirus Disease 2019 (Covid-19) in

Correctional and Detention Facilities (the “Interim Guidance”).39 The Interim Guidance states

that it is designed “to ensure continuation of essential public services and protection of the health

and safety of incarcerated and detained persons, staff and visitors.” A copy of that Interim

Guidance is attached hereto as Exhibit F.

        77. The Interim Guidance acknowledges that “[i]ncarcerated/detained persons live, work,

eat, study, and recreate within congregate environments, heightening the potential for COVID-19

to spread once introduced.”

        78. The Interim Guidance explains that “there are many opportunities for COVID-19 to

be introduced into a correctional or detention facility, including daily staff ingress and egress;

transfer of incarcerated/detained persons between facilities and systems, to court appearances,

and to outside medical visits; and visits from family, legal representatives, and other community

members.”

        79. The Interim Guidance sets forth various “Operational Preparedness” steps that it

describes as “essential actions” that correctional and detention facilities should take to plan and

prepare for COVID-19. Those “essential actions” include, but are not limited to:




39
  See Interim Guidance on Management of Coronavirus Disease 2019 (COVID-19) in Correctional and Detention
Facilities (April 5, 2020) - https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-
correctional-detention.html
                                                      21
         Case 1:20-cv-10753-LTS Document 1 Filed 04/17/20 Page 22 of 42



           a. the creation and testing of “communication plans to disseminate critical

               information to incarcerated detained persons, staff, contractors, vendors, and

               visitors as the pandemic progresses:”

           b. ensuring that physical locations (dedicated housing areas and bathrooms) have

               been identified to isolate confirmed COVID-19 cases and individuals displaying

               COVID-19 symptoms, and to quarantine known close contacts of cases;

           c. for facilities without onsite health care capacity, the creation of “a plan for how

               they will ensure that suspected COVID-19 cases will be isolated, evaluated, tested

               (if indicated) and provided necessary medical care;”

           d. the creation of a “list of possible social distancing strategies that could be

               implemented as needed at different stages of transmission intensity;

           e. exploring “strategies to prevent over-crowding of correctional and detention

               facilities during a community outbreak;” and

           f. the posting of signage throughout the facility, in all appropriate languages,

               communicating the symptoms of COVID-19 and appropriate hand hygiene

               instructions.

       80. With respect to “Operations and Supplies,” the Interim Guidance states that all

correctional and detention facilities should “ensure that sufficient stocks of hygiene supplies,

cleaning supplies, PPE and medical supplies . . . are on hand and available.” Such supplies

include, “standard medical supplies for daily clinic needs,” “tissues,” “liquid soap when

possible,” “hand drying supplies,” “[a]lcohol-based hand sanitizer containing at least 60%

alcohol (where permissible based on security restrictions),” “cleaning supplies,”

“[r]ecommended PPE (facemasks, N95 respirators, eye protection, disposable medical gloves,
                                                 22
         Case 1:20-cv-10753-LTS Document 1 Filed 04/17/20 Page 23 of 42



and disposable gowns/one-piece coveralls),” and “sterile viral transport media and sterile swabs”

for COVID-19 testing.

       81. The Interim Guidance also recommends that facilities “begin implementing

intensified cleaning and disinfecting procedures,” including the recommendation that frequently-

touched surfaces and objects (including, doorknobs, light switches, sink handles, countertops,

toilets, toilet handles, recreation equipment, kiosks and telephones) be cleaned several times per

day.

       82. With respect to “Prevention Practices for Incarcerated/Detained Persons,” the Interim

Guidance recommends, inter alia, that facilities “[i]mplement social distancing strategies to

increase the physical space between incarcerated/detained persons (ideally 6 feet between all

individuals, regardless of the presence of symptoms.” The CDC recommends that these

strategies be adopted in all common areas, during recreation and meals, during group activities,

as well as in housing and medical areas.

       83. With respect to sleeping areas, the CDC recommends that bunks for detainees be

reassigned “to provide more space between individuals, ideally 6 feet or more in all directions.”

       84. With respect to hygiene, the CDC recommends that facilities “[r]einforce healthy

hygiene practices, and provide and continually restock hygiene supplies throughout the facility,

including in bathrooms, food preparation and dining areas, intake areas, visitor entries and exits,

visitation rooms and waiting rooms, common areas, medical, and staff-restricted areas (e.g.,

break rooms).”

       85. Under the current conditions at PCCF, Respondents have not and cannot reasonably

implement the recommendations of the CDC Interim Guidelines without taking steps to

dramatically reduce the populations at their facility. In these circumstances, release from custody
                                                23
         Case 1:20-cv-10753-LTS Document 1 Filed 04/17/20 Page 24 of 42



must be the primary step taken in order to protect Petitioners and the class they seek to represent

from unconstitutional treatment.

                              Plymouth County Correctional Facility

       86. Plymouth County Correctional Facility (“PCCF”) is located at 26 Long Pond Road in,

Plymouth, Massachusetts. PCCF is in Plymouth County where, as of April 16, 2020, there have

been 2,466 confirmed positive cases of COVID-19.

       87. On information and belief, there are currently more than one hundred and fifty (150)

federal detainees being held at PCCF. Many of these federal detainees are awaiting trial on their

charges. Other similarly situated detainees being held at PCCF have plead or have been found

guilty of certain criminal charges and are awaiting sentencing.

       88. There are more than eight hundred and seventy-five (875) full-time and part-time

staff members who work in the Sherriff’s Department in Plymouth County. On information and

belief, the vast majority of these staff members work regularly on-site at PCCF. On information

and belief, the hundreds of staff members working regularly at PCCF work multiple shifts per

week, rotating in and out of the facility according to their assigned work schedules.

       89. In response to a recent Massachusetts Supreme Judicial Court’s Order, Respondent

McDonald answered interrogatories related to PCCF’s social distancing practices. See Exhibit

G– McDonald’s Answers to Interrogatories.

       90. Approximately 49.2% of PCCF detainees sleep within six feet of one another. Id.

       91. Approximately 56.72% of PCCF detainees eat their meals within six feet of one

another. Id. The facility claims that detainees have multiple seating options which provide an

opportunity for social distancing. Id.


                                                 24
             Case 1:20-cv-10753-LTS Document 1 Filed 04/17/20 Page 25 of 42



           92. Approximately 47.36% of PCCF detainees are permitted to be within six feet of one

another during recreation period. The facility claims that detainees have split recreation periods,

which allows for social distancing, and that officers “enforce the importance of such social

distancing.” Id.

           93. Respondent McDonald has also recently disclosed information relating to certain

state detainees that are in his custody at PCCF. It appears, however, that those recent disclosures

do not address the conditions of confinement relating to the federal detainees at PCCF, including

the Petitioners and other members of the class.

           94. According to information collected in connection with the SJC litigation, as of April

16, 2020, Respondents had only conducted a total of four (4) COVID-19 tests of detainees in

custody at PCCF and seventeen (17) COVID-19 tests of the hundreds of staff members who

currently work at PCCF.40

           95. Because PCCF is not regularly testing detainees or staff members for COVID-19,

there is no reliable information available regarding the spread of the virus PCCF.

           96. Petitioner Baez, a federal detainee being detained at PCCF, shares a cell with four

other detainees. See Exhibit H – Affidavit of Edward P. Ryan, Jr. ¶ 4. There is one toilet in the

cell that is shared by all five men. Id. Given the size of the cell, it is impossible for the men to

maintain six feet of separation from each other during the periods when they are in the cell,

including while they sleep. Id.

           97. There are a total of approximately seventy (70) detainees in the “block” where Mr.

Baez and his cellmates are being detained at Plymouth HOC. Mr. Baez and his cellmates are

released from their cell for only four hours per day, during which they can go to the common

40
     See https://data.aclum.org/sjc-12926/tracker/ (accessed April 16, 2020).
                                                           25
          Case 1:20-cv-10753-LTS Document 1 Filed 04/17/20 Page 26 of 42



areas of the Plymouth HOC. Id. ¶ 5. During those periods, approximately thirty-five (35)

detainees on his “block” at the Plymouth HOC can mingle generally amongst each other. The

other approximately thirty-five (35) detainees are allowed out of their cells for a different four-

hour period each day. When the detainees are out of their cells, there is no effort to maintain

separation of at least six feet from other detainees and staff. No “social distancing” protocols are

enforced by Plymouth HOC staff in those common areas. Id.

        98. There are two tables in the “block” that are shared by the detainees in the section of

Plymouth HOC where Mr. Baez is detained. Each table has approximately eight (8) seats, and

detainees regularly sit at those tables shoulder-to-shoulder. Id. ¶ 6.

        99. Mr. Baez stated that he was recently provided with a face mask, but that he is not

required to wear it at all times when he is outside of his cell. Mr. Baez has seen some Plymouth

HOC staff recently wearing face masks, but the masks are not worn by all staff. Plymouth HOC

staff routinely are within six feet of detainees when they interact with the detainees at the

facility. Id. ¶ 8.

        100. Petitioner Bermudez, a federal detainee being held at PCCF, is housed in the H-3

unit at PCCF. See Exhibit I – Affidavit of Attorney Jane Peachy, ¶ 3.

        101. Petitioner Bermudez is assigned to a cell with one other person and shares a bunk

bed, one toilet and one sink with his cellmate. Id. ¶ 4.

        102. Petitioner Bermudez and other detainees in his unit are responsible for cleaning their

own cells. Id. ¶ 5.

        103. Petitioner Bermudez has had limited access to hand sanitizer; detainees are only

given one bar of soap per week. Id. ¶¶ 6-7.


                                                 26
         Case 1:20-cv-10753-LTS Document 1 Filed 04/17/20 Page 27 of 42



        104. Petitioner Bermudez resides among 70-80 other detainees in the unit, where the

detainees eat their meals at four inmates per table. Id. ¶ 8.

        105. Petitioner Bermudez and other similarly situated PCCF detainees share nine showers

among 70-80 detainees, which are cleaned a few times per week by an inmate worker. Id. ¶ 9.

        106. Petitioner Bermudez recently suffered a medical issue that was likely the result of

poor hygiene in the showers. Id. ¶ 10.

        107. Petitioner Bermudez’s cellmate recently went to the medical unit with symptoms of

coronavirus. PCCF staff required Petitioner Bermudez to pack up his cellmate’s property and did

not give Petitioner Bermudez gloves despite the fact that his cellmate’s property was likely to

transmit coronavirus to Petitioner Bermudez. Id. ¶¶ 11-12.

        108. Petitioner Bermudez and other similarly situated PCCF detainees have not been

given information regarding the spread of the virus at PCCF. Id. ¶ 10.

        109. Petitioner Gonsalves, a federal detainee being held at PCCF, is housed in a cell at

PCCF with one other individual. See Exhibit J – Affidavit of Keith Halpern, Esq., ¶ 1-2. There is

one bunk unit in the cell. The bunk has two beds, one stacked on top of the other. The beds are

less than six feet apart. It is not possible for Petitioner Gonsalves and his cellmate to maintain a

distance of six feet between themselves while they are in their cell together. Id. ¶4.

        110. There has been no change in meal conditions for Petitioner Gonsalves and other

similarly situated federal detainees at PCCF in response to the COVID-19 pandemic. The

number of inmates eating together has not changed. Inmates eat at rectangular tables that seats

six, in a room with a number of similar tables. There is no effort to maintain a distance of six feet

between inmates. Rather, inmates are seated immediately next to one another at the tables, with

other inmates seated across the table, all within a distance of six feet. Id. ¶ 5.
                                                  27
         Case 1:20-cv-10753-LTS Document 1 Filed 04/17/20 Page 28 of 42



        111. Petitioner Gonsalves has observed less than half of the correctional officers wearing

masks. There has been no change in the manner in which correctional officers interact with

Petitioner Gonsalves and other similarly situated federal detainees at PCCF, and no effort to

maintain greater physical distance between correctional officers and inmates. Correctional

officers are routinely within six feet of inmates. Id. ¶ 6.

        112. Petitioner Gonsalves and other similarly situated federal detainees have no access to

liquid soap or hand sanitizer. Inmates are provided with one small bar of soap each week. There

has been no change in soap access due to the pandemic. Id. ¶ 7.

        113. Prior to the pandemic, PCCF inmates received two rolls of toilet paper each week.

Since the pandemic began, Petitioner Gonsalves and other similarly situated federal detainees at

PCCF are receiving one roll of toilet paper per week. Id. ¶ 8.

        114. Petitioner Gonsalves has observed PCCF to be a dirty environment, and there have

been no visible efforts to improve cleanliness as a result of the pandemic. PCCF is as dirty as it

was before the pandemic. Id. ¶ 9.

        115. Petitioner Gonsalves has learned that a special unit, C-1, had been set up for the

quarantine of inmates with symptoms suggesting COVID-19. Petitioner Gonsalves stated that

inmates were reluctant to report feeling unwell because they feared being moved into the

quarantine unit and being surrounded by sick inmates. Id. ¶ 10.

        116. Petitioner Gonsalves has not observed any efforts being made at PCCF keep inmates

at least 6’ apart, or to keep inmates and correctional officers at least six feet apart. Id. ¶ 11.

        117. Petitioner Gonsalves has not observed any changes to inmates’ recreation at PCCF.

Inmates have four hours of recreation per day. At recreation, inmates are able to work out, play


                                                   28
          Case 1:20-cv-10753-LTS Document 1 Filed 04/17/20 Page 29 of 42



basketball, and engage in other activities without regard to how far apart they are from one

another, and that inmates are routinely within six feet of one another. Id. ¶ 12.

         118. Petitioner Dedrick Lindsey, who is a federal detainee being held at PCCF, currently

being held in a dorm unit. See Exhibit K – Affidavit of Attorney Jessica Thrall. This is a setting

where 6-8 individuals share a living quarters. Id. ¶ 4. Their beds are next to one another. Id. Mr.

Lindsey is currently sleeping on the bottom bunk. Id. There is no one above him at this time, but

there is someone next to him on the same level. Id. The beds are not 6 feet apart. Id.

         119. Mr. Lindsey stated that the individuals living in this dorm also share meals together.

Id. ¶ 5. There are several tables for the men to eat at, but they cannot eat at a table alone as there

are not enough tables for everyone. Id. In order to sit at these tables and eat, they must be closer

than 6 feet apart. Id. At any given time, additional people could be added to the dorm setting. Id.

at ¶6.

         120. Mr. Lindsey is permitted to go outdoors for recreation time. Id. However, this “rec

time” is shared with people from other dorms or units. Id. Mr. Lindsey chooses not to go

outdoors at “rec time” as he will then have to interact with more people than the individuals in

his dorm. Id.

         121. Mr. Lindsey reports that the detainees were recently given masks. Id. ¶ 8. The

guards use masks and gloves with variable frequency depending on who is working that shift. Id.

         122. Within the dorm unit, there is a spray bottle of sanitizer that the people on the dorm

are allowed to utilize. Id. ¶ 9. As of April 16, 2020, a hand sanitizer bottle was put in the dorm

unit. Previously there had been no hand sanitizer. Id. ¶10.

         123. Mr. Lindsey is fearful for his health and is concerned because he cannot control who

he shares space with. Id. ¶ 11.
                                                  29
         Case 1:20-cv-10753-LTS Document 1 Filed 04/17/20 Page 30 of 42



       124. Samuel Baptista, a federal detainee being held at PCCF, is currently being housed in

a segregated unit at PCCF. See Exhibit L – Affidavit of Attorney Timothy Watkins. Mr. Baptista

explained that he and other detainees were previously housed in an open-cell dormitory-style

unit, where detainees sleep three feet from each other. Id. Mr. Baptista has not observed any

changes made within that unit regarding increased social distancing or hygiene after the COVID-

19 pandemic began.

       125. Mr. Baptista has explained that the correctional officers at PCCF do not maintain six

feet of distance from him or between themselves. Id. ¶ 4. He has explained that he was recently

provided with a paper mask and told to wear it “when he thinks he should wear it.” Id. ¶ 5. The

correctional officers at PCCF do not consistently wear masks or gloves in the facility. Id. ¶ 7.

       126. Mr. Baptista has explained that PCCF is “extremely dirty.” Id. ¶ 11. He has not

observed any effort to clean the facility or to enforce social distancing at the facility in response

to the COVID-19 pandemic. Id.

       127. Mr. Baptista and other PCCF detainees are not given hand sanitizer and are only

given one bar of soap per week. Id. ¶ 8.

                                      LEGAL ALLEGATIONS

       128. Section 2241(c)(3) of Title 28 of the United States Code authorizes courts to grant

habeas corpus relief where a person is “in custody in violation of the Constitution or other laws

or treaties of the United States.”

       129. Respondents are violating Petitioners’ Fifth and Eighth Amendment rights by

continuing to incarcerate them in conditions where it is virtually impossible to take steps to

prevent transmission of an infectious disease that will prove deadly because of the nature of the

infectious disease.
                                                  30
         Case 1:20-cv-10753-LTS Document 1 Filed 04/17/20 Page 31 of 42



       130. Pretrial detainees are presumed innocent and must not be punished with likely

exposure to COVID-19 due to their incarcerated status. Bell v. Wolfish, 441 U.S. 520, 535 n.16

(1979) (“Due process requires that a pretrial detainee not be punished.”)

       131. All federal detainees being held at the facility operated by Respondents are entitled to

be protected from condition of confinement that create a serious risk to health or safety, including

through release from custody when necessary. Brown v. Plata, 563 U.S. 493, 531-32 (2011)

(upholding lower court’s order releasing people from state prison even though release was based

on prospect of future harm caused by prison overcrowding); see also Farmer v. Brennan, 511

U.S. 825, 834 (correctional official violates Eighth Amendment by consciously failing to prevent

“a substantial risk of serious harm”); Estelle v. Gamble, 429 U.S. 97, 104 (1976) (“deliberate

indifference” to serious medical needs violate the Eighth Amendment). The risk of exposure to a

deadly infectious disease such as COVID-19 constitutes a serious risk to health. Helling v.

McKinney, 509 U.S. 25, 34 (1993) (noting with approval Eighth Amendment claims based on

exposure to serious contagious diseases). Under the current conditions at PCCF, Respondents

have not and cannot protect Petitioners and the class from this risk of serious harm. In these

circumstances, release is the only means of protecting Petitioners and the class they seek to

represent from unconstitutional treatment.

       132. Government officials act with deliberate indifference when they “ignore a condition

of confinement that is sure or very likely to cause serious illness and needless suffering the next

week or month or year,” even when “the complaining inmate shows no serious current

symptoms.” Helling, 509 U.S. at 33. This Court need not “await a tragic event” to find that

Respondents are maintaining unconstitutional conditions of confinement. Id.


                                                 31
         Case 1:20-cv-10753-LTS Document 1 Filed 04/17/20 Page 32 of 42



       133. The reach of the Fifth and Eighth Amendments includes “exposure of inmates to a

serious, communicable disease.” Helling, 509 U.S. at 33.

       134. In this case, as established by the facts above, Petitioners and the other class

members face a significant risk of exposure to coronavirus, with the attendant risk of death that

follows given the current conditions of confinement at PCCF. Respondents are well aware of this

risk, having been alerted to it by the CDC, the Attorney General, the Massachusetts Supreme

Judicial Court, and advocates such as the Federal Defender Office for the District of

Massachusetts.

       135. Additionally, in recent weeks, courts in other jurisdictions such as the Second

Circuit Court of Appeals, unprompted, acknowledged the “grave and enduring” risk posed by

COVID-19 in the correctional context. Fed. Defs. of New York, Inc. v. Fed. Bureau of Prisons,

No. 19-1778, __ F.3d __, 2020 WL 1320886, at *12 (2d Cir. Mar. 20, 2020); see also Jovel v.

Decker, No. 20 Civ. 308, 2020 WL 1467397, at *1 (S.D.N.Y. Mar. 26, 2020) (finding

“extraordinary circumstances” of COVID-19 pandemic justified release of immigration detainee

from federal detention); United States v. Little, No. 20 Cr. 57, 2020 WL 1439979, at *4

(S.D.N.Y. Mar. 24, 2020) (“As additional people are arrested who have been out in the

community as the coronavirus spreads, if they are not symptomatic, they will be brought into the

MCC and MDC, and held with the existing population, potentially bringing COVID-19 into this

population held in large numbers, close quarters, and low sanitary conditions.”).

       136. Finally, as established above, Respondents have not taken steps sufficient to protect

Petitioners and the other members of the class from the grave risks that are present every

moment they are in detention at PCCF. Respondents are not capable of managing the risk to

Petitioners and the other members of the class in the current environments at PCCF. Whether
                                                32
         Case 1:20-cv-10753-LTS Document 1 Filed 04/17/20 Page 33 of 42



judged under the Fifth or Eighth Amendment, Respondents are holding Petitioners in violation of

the Constitution by detaining them in the face of significant threats to their health and safety

without taking sufficient steps to prevent that harm.

                                 CLASS ACTION ALLEGATIONS

       137. Petitioners bring this representative habeas action pursuant to 28 U.S.C. § 2241 and,

alternatively, as a class action pursuant to Rule 23 of the Federal Rules of Civil Procedure on

their own behalf and on behalf of all persons similarly situated.

       138. Petitioners seek to represent a class consisting of all current and future federal

detainees being held at PCCF during the course of the COVID-19 pandemic, including detainees

being held prior to trial and detainees who have plead or been found guilty of certain offenses,

but have not yet been sentenced (the “Class”).

       139. The members of the Class are too numerous to be joined in one action, and their

joinder is impracticable. Upon information and belief, the Class exceeds one hundred and fifty

(150) individuals.

       140. Common questions of law and fact exist as to all Class members and predominate

over questions that affect only the individual members. These common questions of fact and law

include but are not limited to: (1) whether the conditions of confinement described in this

Petition amounts to Constitutional violations; (2) what measures Respondents took in response to

the COVID-19 Crisis; (3) whether Respondents implemented an adequate emergency plan

during the COVID-19 Crisis; (4) whether Respondents’ practices during the COVID-19 Crisis

exposed federal detainees in PCCF to a substantial risk of serious harm; (5) whether the

Respondents knew of and disregarded a substantial risk of serious harm to the safety and health


                                                 33
         Case 1:20-cv-10753-LTS Document 1 Filed 04/17/20 Page 34 of 42



of the Class; and (7) what relief should be awarded to redress the harms threatened to members

of the Class as a result of the conditions.

       141. Absent class certification, federal detainees in Respondents’ custody during the

COVID-19 pandemic would face a series of barriers in accessing the relief sought. Under the

current circumstances, federal detainees have limited access to communication with the outside

world, impeding their ability to obtain legal representation and pursue litigation. A large portion

of the Class has limited educational backgrounds. And a significant percentage of the Class

members suffer from physical or mental impairments.

       142. Respondents’ practices and the claims alleged in this Petition are common to all

members of the Class.

       143. The claims of Petitioners are typical of those of the Class. Petitioners are threatened

with imminent inhumane conditions of confinement at the facility operated by Respondents.

       144. The legal theories on which Petitioners rely are the same or similar to those on

which all Class members would rely, and the harms suffered by them are typical of those

suffered by all the other Class members.

       145. Petitioners will fairly and adequately protect the interests of the Class. The interests

of the Class representatives are consistent with those of the Class members. In addition, counsel

for Petitioners are experienced in class action litigation.

       146. Counsel for Petitioners know of no conflicts of interest among Class members or

between the attorneys and Class members that would affect this litigation.

       147. Use of the class action mechanism here is superior to other available methods for the

fair and efficient adjudication of the claims and will prevent the imposition of undue financial,


                                                  34
         Case 1:20-cv-10753-LTS Document 1 Filed 04/17/20 Page 35 of 42



administrative, and procedural burdens on the parties and on this Court, which individual

litigation of these claims would impose.

       148. This class action is superior to any other method for the fair and efficient

adjudication of this legal dispute, as joinder of all Class members is impracticable.

       149. There will be no extraordinary difficulty in the management of this class action.

                                       CAUSES OF ACTION

           FIRST CAUSE OF ACTION – VIOLATION OF FIFTH AMENDMENT
                          (Declaratory and Injunctive Relief)

       150. Petitioners incorporate by reference each and every allegation contained in the

preceding paragraphs as if set forth fully herein.

       151. Petitioners bring this claim on their own behalf and on behalf of the Class.

       152. The Due Process Clauses guarantees pretrial detainees the right to be detained in a

safe situation, free from punitive conditions of confinement. See U.S. Const. Amend V. The

government violates that guarantee where a widespread outbreak of a contagious disease subjects

detainees to inhumane conditions without adequate protection.

       153. Respondents are violating Plaintiffs’ and proposed class members’ Fifth

Amendment rights because “the challenged governmental action is not rationally related to a

legitimate governmental objective or that it is excessive in relation to that purpose.” Kingsley v.

Hendrickson, 576 U.S. 389, 135 S. Ct. 2466, 2473–74 (2015).

       154. Because of the conditions at PCCF, Petitioners and all others similarly situated are

not able to take steps to protect themselves—such as social distancing, employing routine

hygienic practices, using hand sanitizer, or washing their hands regularly—and Respondents

have not provided adequate protections. If COVID-19 rapidly spreads at the PCCF, the already

                                                 35
         Case 1:20-cv-10753-LTS Document 1 Filed 04/17/20 Page 36 of 42



deplorable conditions there will be exacerbated, and the ability to protect oneself will become

even more impossible.

       155. Respondents’ failure to adequately protect Petitioners from these punitive

conditions, or release them from the conditions altogether, constitutes an egregious violation of

Petitioners’ due process rights and deliberate indifference to the serious medical needs of

Petitioners, and all members of the Class.

       156. Respondents are aware or should have been aware of these conditions, which are

open and obvious throughout the faclility.

       157. Upon information and belief, Respondents have received the CDC’s Interim

Guidance on Management of Coronavirus Disease 2019.

       158. Respondents know of and have disregarded excessive risks to the health and safety

of Petitioners and the other members of the Class.

       159. Respondents have failed to act with reasonable care to mitigate these risks.

       160. Respondents have acted with deliberate indifference towards Petitioners and all

others similarly situated by failing to safeguard their health and safety adequately.

       161. Because Respondents have failed to act to remedy Petitioners’ and the Class’s

degrading and inhuman conditions of confinement in violation of their Fifth Amendment rights,

Petitioners seek relief under this Writ of Habeas Corpus.

       162. Because of the unlawful conduct of Respondent, Petitioners and the Class are

threatened with imminent physical injury, pain and suffering, emotional distress, humiliation,

and death.




                                                 36
         Case 1:20-cv-10753-LTS Document 1 Filed 04/17/20 Page 37 of 42



         SECOND CAUSE OF ACTION – VIOLATION OF EIGHTH AMENDMENT
                         (Declaratory and Injunctive Relief)

       163. Petitioners incorporate by reference each and every allegation contained in the

preceding paragraphs as if set forth fully herein.

       164. Petitioners bring this claim on their own behalf and on behalf of the Class.

       165. The Eighth Amendment to the United States Constitution protects Petitioners and

proposed class members from cruel and unusual punishment.

       166. To amount to the infliction of cruel and unusual punishment (1) jail or prison

conditions must pose “an unreasonable risk of serious damage” to a prisoner’s health (an

objective test) and (2) prison officials must have acted with deliberate indifference to the risk

posed (a subjective test). Helling, 509 U.S. at 33–35.

       167. Petitioners and proposed class members are subject to a risk of harm that today’s

society does not tolerate.

       168. Society does not tolerate the risk of exposure to COVID-19 to which Respondents’

policies and procedures (or lack thereof) have subjected Petitioners and proposed class members.

       169. Indeed, the CDC, the World Health Organization and several government officials

have warned against the dangers of the very behaviors in which Petitioners and proposed class

members are required daily to engage as a direct result of Respondents’ policies and procedures

(or lack thereof). Because of the conditions at the facility operated by Respondents, Petitioners

and all others similarly situated are not able to take steps to protect themselves—such as social

distancing, using hand sanitizer, or washing their hands regularly—and Respondents have not

provided adequate protections. If COVID-19 rapidly spreads at the facility operated by




                                                 37
         Case 1:20-cv-10753-LTS Document 1 Filed 04/17/20 Page 38 of 42



Respondents, as experts predict, the already deplorable conditions at that facility will be

exacerbated, and the ability to protect oneself will become even more impossible.

       170. Petitioners and proposed class members suffer a substantial risk of serious harm to

their health and safety due to the presence of, and spread of, COVID-19.

       171. Respondents’ failure to adequately protect Petitioners from these punitive

conditions, or release them from the conditions altogether, constitutes an egregious violation of

Petitioners’ due process rights and deliberate indifference to the serious medical needs of

Petitioners, and all members of the Class, thereby establishing a violation of the Eighth

Amendment of the United States Constitution.

       172. Respondents are aware or should have been aware of these conditions, which are

open and obvious throughout the entire jail.

       173. Upon information and belief, Respondents have received the CDC’s Interim

Guidance on Management of Coronavirus Disease 2019.

       174. Respondents know of and have disregarded an excessive risk to health and safety.

       175. Respondents have failed to act with reasonable care to mitigate these risks.

       176. Respondents have acted with deliberate indifference towards Petitioners and all

others similarly situated by failing to safeguard their health and safety adequately.

       177. Because Respondents have failed to act to remedy Petitioners’ and the Class’s

degrading and inhuman conditions of confinement in violation of their Eighth Amendment

rights, Petitioners seek relief under this Writ of Habeas Corpus.

       178. Because of the unlawful conduct of Respondent, Petitioners and the Class are

threatened with imminent physical injury, pain and suffering, emotional distress, humiliation,

and death.
                                                 38
     Case 1:20-cv-10753-LTS Document 1 Filed 04/17/20 Page 39 of 42



                                  PRAYER FOR RELIEF

WHEREFORE, Petitioners and the Class members respectfully request that the Court enter a

   class-wide judgment:

A. Certify the proposed Class;

B. Enter a temporary restraining order, preliminary injunction, and permanent injunction

   and/or writs of habeas corpus requiring the following:

1. Require Respondents to immediately take all actions to reduce the federal detainee

   population at PCCF by releasing a sufficient number of federal detainees from the facility

   in order to ensure the health and safety of all members of the Class;

2. Appoint an expert under Federal Rule of Evidence 706 to make recommendations to the

   Court regarding how many and which class members to order released so as to ensure

   that the number of prisoners remaining at PCCF can be housed consistently with CDC

   guidance on best practices to prevent the spread of COVID-19, including the requirement

   that prisoners be able to maintain six feet of space between them and further order that

   such recommendations take into account CDC guidance concerning health factors that

   put individuals at elevated risk of death from COVID-19;

3. Allow that expert to enter PCCF unannounced in order to assess the facility’s compliance

   with the guidance noted in Paragraph 2 and bring with them cameras, cell phones, writing

   implements, and any other equipment required to conduct their site visits. Once in the

   facility, permit the expert to inspect areas of the facility without limitation and speak with

   staff and residents in confidence and outside of the presence of the facility’s supervisors

   and staff;


                                            39
     Case 1:20-cv-10753-LTS Document 1 Filed 04/17/20 Page 40 of 42



4. Ensure that each member of the Class receives an individual supply of hand soap,

   sufficient to allow frequent hand washing; paper towels; toilet paper; running water; and

   facial tissue;

5. Ensure that all members of the Class, when not in cells with access to hand soap and

   running water, have access to hand sanitizer containing at least 60% alcohol;

6. Require that all staff at PCCF wear personal protective equipment, including masks and

   gloves when interacting with visitors and residents and members of the Class or when

   touching surfaces in common areas;

7. Direct Respondents to clean and disinfect all frequently touched surfaces at PCCF with

   disinfectant products effective against the virus that causes COVID-19 (at the

   manufacturer’s recommended concentration), as well as surfaces in common areas, every

   two hours during waking hours, and at least once during the night;

8. Order Respondents to provide a status report to this Court, twice weekly in writing,

   concerning the incidence of infection of COVID-19 at PCCF and the measures

   undertaken to mitigate the spread of COVID-19 at PCCF. The status report shall include

   the following information:

                    A. The total number of federal detainees at PCCF that day (divided by

                       United States Marshals Service and Immigration and Customs

                       Enforcement detainees);

                    B. The number of detainees, including federal detainees, tested for

                       COVID-19 and the number testing positive (numbers should be

                       cumulative);


                                            40
     Case 1:20-cv-10753-LTS Document 1 Filed 04/17/20 Page 41 of 42



                   C. The number of staff tested for COVID-19 and the number testing

                       positive (numbers should be cumulative);

                   D. All efforts undertaken to mitigate the spread of COVID-19 both

                       generally, and in response to any symptomatic inmate(s) and staff

                       member(s) and/or positive test(s);

                   E. Protocols for screening and testing all detainees, staff, and others

                       entering or leaving the facility.

9. Appoint an independent monitor with medical expertise to ensure compliance with these

   conditions, and provide the monitor with unfettered access to medical units, confidential

   communication with detained individuals in and out of quarantine, and surveillance video

   of public areas of the facility; and

10. Award such further relief as this Court deems appropriate.




                                             41
         Case 1:20-cv-10753-LTS Document 1 Filed 04/17/20 Page 42 of 42



                        Respectfully submitted,

                        ANTHONY BAEZ, JONATHAN BERMUDEZ,
                        JERMAINE GONSALVES, and DEDRICK LINDSEY
                        on behalf of themselves and all others similarly situated,

                        By their attorneys,


/s/ Daniel J. Cloherty                         /s/Emily Schulman
Daniel J. Cloherty (BBO #565772)               Emily Schulman (BBO #566374)
Saraa Basaria (BBO #685705)                    WILMER CUTLER PICKERING
TODD & WELD LLP                                HALE AND DORR LLP
One Federal Street, Floor 27                   60 State Street
Boston, MA 02110                               Boston, MA 02109
(617) 720-2626                                 (617) 526-6077
dcloherty@toddweld.com                         emily.schulman@wilmerhale.com
sbasaria@toddweld.com
                                               David E. Rudin (pro hac vice pending)
                                               WILMER CUTLER PICKERING
                                               HALE AND DORR LLP
                                               7 World Trade Center
                                               250 Greenwich Street
                                               New York, NY 10007
                                               (212) 936-7249
                                               david.rudin@wilmerhale.com


Dated: April 17, 2020




                                                  42
